DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 17, 2020 has been entered.

Response to Amendment
The amendment filed September 17, 2020 has been entered. Claims 1-9 and 14-24 remain pending in the application. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 14-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). Based on consideration of all of the relevant factors with respect to the claim as a whole, claims 1-9 and 14-24 are determined to be directed to an abstract idea. The rationale for this determination is explained below:  
With respect to claims 1, 14, and 21:
Claims 1, 14, and 21 are drawn to an abstract idea without significantly more. The claims recite parsing a first interface source code file, receiving an indication of a selection of a first data field, adding an indicator to the first interface source code file, producing a modified interface source code file, generating an executable interface code based on the modified interface source code file, and causing rendering of the data fields of the first interface source code file.
The limitations of parsing a first interface source code file, receiving an indication of a selection of a first data field, adding an indicator to the first interface source code file, producing a modified interface source code file, generating an executable interface code based on the modified interface source code file, and causing rendering of the data fields of the first interface source code file, as stated, are processes that, under its broadest reasonable interpretation, cover Certain Methods Of Organizing Human Activity such as fundamental economic principles or practices (including hedging, insurance, mitigating risk) or managing personal behavior or 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – non-transitory machine-readable storage medium, processors, user interface, executable interface code generator, hardware processor, and non-transitory storage medium. The non-transitory machine-readable storage medium, processors, user interface, executable interface code generator, hardware processor, and non-transitory storage medium are recited at a high-level of generality (i.e., performing generic functions of an interaction) such that it amounts no more than mere instructions to apply the exception using a generic computer component, merely implementing an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The user interface, 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, reaffirming that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the process amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
With respect to claims 2-9, 15-20, and 22-24:
Dependent claims 2-9, 15-20, and 22-24 include additional limitations, for example, associating a policy with the first data field, an exit indicator that causes invocation of a callback program, accessing a policy database and retrieving a policy, and encrypting, applying tokenization to, and scrambling the received value of the first data field, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures or signals to be executed, and do not recite any 
	Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation or implementing the judicial exception on a generic computer. 
Therefore, whether taken individually or as an ordered combination, claims 2-9, 15-20, and 22-24 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 14-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Raghunathan et al. (US 8930381 B2; already of record in IDS; hereinafter Raghunathan) in view of Gupta et al. (US 2012/0131481 A1; hereinafter Gupta).
With respect to claims 1, 14, and 21:
A non-transitory machine-readable storage medium storing instructions that upon execution by one or more processors in a system cause the system to: (See at least Raghunathan: Abstract; col. 11, lines 10-13; col. 8, lines 42-67)
	A method executed by a system comprising a hardware processor, the method comprising: (See at least Raghunathan: Abstract)
	A system comprising: (See at least Raghunathan: Abstract)
a processor; and (See at least Raghunathan: col. 8, lines 52-58)
a non-transitory storage medium storing instructions executable on the processor to: (See at least Raghunathan: col. 8, lines 46-49)
parse a first interface source code file, the parsing to produce an output comprising data fields of the first interface source code file that are to be input or output in a transaction; (By disclosing, once traffic interceptor module 212 intercepts traffic, proxy binaries module 216 may parse the traffic to identify the communication. For example, proxy binaries module 216 may include multiple application adapters configured to parse the traffic into various fields within the communication. See at least Raghunathan: col. 4, lines 6-39 & 53-57)  
receive an indication of a selection, made in a user interface that displays the data fields produced by the parsing, of a first data field from among the data fields of the first interface source code file; (By disclosing, other access rules may be user specific, thereby allowing a specific masking technique to be applied to a specific user, for example a user associated with a personal login or having an access token. Still other access based masking techniques may be role based, thereby selectively masking data (first data field) depending on the role of each user. In addition, runtime anonymizer connector 324 may be configured to authenticate with runtime data anonymizer 314 to allow a user interacting with workbench module 324 to initialize or  
add, to the first interface source code file, an indicator associated with the first data field, the indicator specifying anonymization of the first data field during a given transaction that uses the first data field; (By disclosing, a client computing device 320 may also have a workbench module 322 provided thereon configured to allow a user to initialize or modify data masking techniques (interface code). Workbench module 322 may include a runtime anonymizer connector 324 (indicator) configured to allow workbench module 322 to interact directly with runtime data anonymizer module 314. Furthermore, the runtime anonymizer connector 324 may be configured to authenticate with runtime data anonymizer 314 to allow a user interacting with workbench module 324 (modified interface code) to initialize or modify data masking techniques performed by runtime data anonymizer 314. Server 110 may include an application module 112 configured to receive requests (indicator) from one or more clients 120, for example hypertext transfer protocol ("HTTP") GET requests, retrieve the requested data, and return the requested data to the user. See at least Raghunathan: col. 6, line 64 through col. 7, line 8; col. 5, lines 31-35 & 48-51; col. 4, lines 53-65; col. 3, lines 31-54; col. 3, line 65 through col. 4, line 2)
produce, based on the adding of the indicator to the first interface source code file, a modified interface source code file that includes the indicator; and (By disclosing, Server 110 may include an application module 112 configured to receive requests (indicator) from one or more clients 120, for example hypertext transfer protocol ("HTTP") GET requests (executable 
generate an executable interface code based on the modified interface source code file. (By disclosing, the compiler may generate an executable code from a modified code. In addition, XML is machine-readable. See at least Raghunathan: col. 5, lines 31-35; col. 7, lines 37-51; col. 8, lines 34-41) 
	However, Raghunathan does not teach explicitly …during a given transaction.
	Gupta, directed to dynamic de-identification of data and thus in the same field of endeavor, teaches …during a given transaction. (By disclosing, the de-identification tool 320 involves the de-identification modules 325 through batch or real time transactions and supports any of a plurality of database types on a variety of platforms. In addition, an interface enables a user to selectively alter the initial de-identification protocol for the sensitive data elements, wherein the rules are modified in accordance with the alteration to process subsequent data elements from the data source according to the alteration. The corresponding de-identification protocols are applied to the sensitive data elements to de-identify the sensitive data elements for the target application. See at least Gupta: paragraph(s) [0043] & [0006]; page 7, col. Left, lines 14-21)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the runtime data anonymization teaches of Raghunathan to incorporate the dynamic de-identification of data teachings of Gupta for the benefit of keeping a repository of reusable components from data definitions and reusable de-identification modules and facilitating repeatable and consistent software development. (See at least Gupta: paragraph(s) [0043])
With respect to claims 2 and 16:
the non-transitory machine-readable storage medium of claim 1 and the method of claim 14, as stated above.
Raghunathan further teaches wherein the instructions upon execution cause the system to further: 
associate a policy with the first data field, the policy defining the anonymization of the first data field to apply during the given transaction. (By disclosing, for each field identified as containing potentially sensitive data, anonymization engine 214 may then mask the data according to a rule (policy) identified in the rules repository dataset. See at least Raghunathan: col. 4, lines 53-65)
With respect to claims 3 and 17:
	Raghunathan and Gupta teach the non-transitory machine-readable storage medium of claim 1 and the method of claim 14, as stated above.
Raghunathan further teaches wherein the instructions upon execution cause the system to further: 
receive an indication of a selection of the policy through the user interface. (By disclosing, a user may also interact with the user interface module 430 to modify or delete existing rules. See at least Raghunathan: col. 6, lines 21-31; col. 7, lines 26-27 & 37-51; Fig. 5)
With respect to claims 4 and 18:
	Raghunathan and Gupta teach the non-transitory machine-readable storage medium of claim 1 and the method of claim 14, as stated above.
Raghunathan further teaches wherein the anonymization defined by the policy is a first type of anonymization, and wherein the instructions upon execution cause the system to further: (By disclosing, if an entity decides to provide access to their data to a new outsourcing partner 
associate a second policy with the first data field, the second policy defining a second type of anonymization of the first data field to apply during a further transaction that 6uses the first data field. (By disclosing, if an entity decides to provide access to their data to a new outsourcing partner and needs to setup new data masking rules (second policy or second type of anonymization) that are context specific to the new outsourcing partner. See at least Raghunathan: col. 7, lines 57-62)
With respect to claims 5 and 19:
	Raghunathan and Gupta teach the non-transitory machine-readable storage medium of claim 1 and the method of claim 14, as stated above.
Raghunathan further teaches wherein the policy specifies that the anonymization is applied responsive to a first entity or a first group of entities invoking the given transaction, and (By disclosing, a dataset may define masking transformation rules to apply when various entities access data. For example, entity based rules may define that all data transmitted to a first entity should be masked according to a first set of masking transformation rules while all data transmitted to a second entity should be masked according to a second set of masking transformation rules. See at least Raghunathan: col. 6, lines 1-15)
wherein the instructions upon execution cause the system to further: 
associate a second policy with the first data field, the second policy specifying that the anonymization is not to be applied if a second entity or a second group of entities invokes a further transaction that uses the first data field. (By disclosing, a dataset may define masking transformation rules to apply when various entities access data. For example, entity based rules 
With respect to claim 15:
	Raghunathan and Gupta teach the method of claim 14, as stated above. 
Raghunathan further teaches further comprising: 
during execution of the executable interface code in the given transaction, intercepting a received value of the first data field in response to the indicator; and (By disclosing, runtime data may need to be masked to maintain privacy of data being transmitted, for example to an outsourcing company. Embodiments may intercept sensitive information at the presentation layer to dynamically mask runtime data, thus allowing for dynamically masking production data substantially in real-time as it is being transmitted. In addition, server 110 may include a runtime data anonymizer module 114 configured to intercept all data being transmitted from application module 112, determine whether any portions of the data contain sensitive information, and mask the sensitive information before the data is transmitted to clients 120. See at least Raghunathan: col. 3, lines 24-30 & 43-54)
anonymizing the received value of the first data field for use in the given transaction, (As stated above, see at least Raghunathan: col. 3, lines 24-30 & 43-54)
wherein the anonymizing of the received value of the first data field comprises at least one selected from among encrypting the received value of the first data field, applying tokenization to the received value of the first data field, or scrambling the received value of the first data field. (See at least Raghunathan: col. 1, lines 35-41; col. 6, lines 21-25; col. 5, lines 29-30)
Claims 6-8, 20, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Raghunathan in view of Gupta, as applied to claims 1, 10, and 14, and in further view of McFall et al. (WO 2017187207 A1; already of record in IDS; hereinafter McFall).
With respect to claims 6 and 23:
	Raghunathan and Gupta teach the non-transitory machine-readable storage medium of claim 1, the system of claim 10, and the method of claim 14, as stated above.
	Raghunathan further teaches …wherein the executable interface code when executed invokes the callback program to cause the anonymization of the first data field during the given transaction. (By disclosing, portions of the data requested by clients 120 may include sensitive information. Server 110 may include a runtime data anonymizer module 114 configured to intercept all data being transmitted from application module 112, determine whether any portions of the data contain sensitive information, and mask the sensitive information before the data is transmitted to clients 120. See at least Raghunathan: col. 3, lines 43-48; col. 3, line 65 through col. 4, line 2)
	However, Raghunathan and Gupta do not teach wherein the indicator associated with the first data field added in the modified interface source code file comprises an exit indicator that causes invocation of a callback program, and...
	McFall, directed to computer-implemented privacy engineering system and method and thus in the same field of endeavor, teaches wherein the indicator associated with the first data field added in the modified interface source code file comprises an exit indicator that causes invocation of a callback program, and ... (By disclosing, the token generation process then loops like this until all values have been assigned a unique token. There is a hard limit on the number of loops (indicator) - if this limit is reached Publisher will terminate (callback program) the process with an error. See at least McFall: page 70, lines 19-23; page 99, line 30 through page 100, line 23)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Raghunathan and Gupta to incorporate the computer-implemented privacy engineering system and method teachings of McFall for the benefit of managing and controlling the privacy and utility of dataset(s) that contain information of a sensitive or identifying nature, and protecting against the situation where the token space of the user-entered expression (i.e. the number of unique tokens that it can generate) is less than the number of unique values that require tokenisation, which otherwise would cause an infinite loop. (See at least McFall: page 1, lines 7-12; page 70, lines 23-26)
With respect to claims 7 and 24:
	Raghunathan, Gupta, and McFall teach the non-transitory machine-readable storage medium of claim 6, as stated above.
	McFall, in the same field of endeavor, further teaches wherein the callback program is an entry point to a policy engine, and the instructions upon execution cause the system to further:… (By disclosing, the pieces of information may be assembled into rich input to a rules engine or a machine learning classifier. Guiding policy management based on identification of sensitive data
-- Provide default policy configuration based on the sensitivity classification learned about a dataset, including suggesting appropriate action for fields identified as primary identifiers, quasi-
	Raghunathan further teaches 
…during the given transaction that uses the first data field, intercept the first data field; and (By disclosing, the method comprises intercepting, by at least one of the one or more computing devices, a communication between a server computing device and a client computing device. See at least Raghunathan: col. 9, lines 22-24 & 32-34; col. 4, lines 53-65)
apply, by the policy engine responsive to the callback program, the anonymization of the first data field during the given transaction. (By disclosing, the method comprises performing a transformation on data in the sensitive data field to generate transformed data, wherein the transformation comprises masking (anonymization), sensitive data in the sensitive data field such that the transformed data includes masked data based at least in part on a determination that the communication is being transmitted to the client computing device. See at least Raghunathan: col. 9, lines 22-24 & 32-34; col. 4, lines 53-65)
With respect to claim 8:
	Raghunathan, Gupta, and McFall teach the non-transitory machine-readable storage medium of claim 7, as stated above.
	Raghunathan further teaches wherein the applying of the anonymization of the first data field during the given transaction comprises accessing a policy database to retrieve a policy that specifies the anonymization of the first data field. (As stated above with respect to claim 11, see at least Raghunathan: col. 7, lines 37-51)
Furthermore, McFall, in the same field of endeavor, further teaches wherein the applying of the anonymization of the first data field during the given transaction comprises accessing a policy database to retrieve a policy that specifies the anonymization of the first data field. (See at least McFall: page 53, line 13; page 58, lines 20-21)
With respect to claim 20:
	Raghunathan, Gupta, and McFall teach the method of claim 14, as stated above..
McFall, in the same field of endeavor, further teaches wherein the indicator comprises an exit indicator that causes invocation of a callback program. (By disclosing, the token generation process then loops like this until all values have been assigned a unique token. There is a hard limit on the number of loops (indicator) - if this limit is reached Publisher will terminate (callback program) the process with an error. See at least McFall: page 70, lines 19-23)
Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Raghunathan in view of Gupta, as applied to claim 1, and in further view of Stack et al. (US20140201007A1; hereinafter Stack).
With respect to claims 9 and 22:
Raghunathan and Gupta teach the non-transitory machine-readable storage medium of claim 1, as stated above.
Raghunathan further teaches wherein the instructions upon execution cause the system to further: 
during execution of the executable interface code in the given transaction that uses the first data field, intercept the first data field; (By disclosing, the incepting occurs in the communication (during execution of the executable interface code between the server and the client computing device). See at least Raghunathan: col. 10, lines 31-33)
apply the anonymization of the first data field during the given transaction, the applied anonymization producing an anonymized first data field; and… (As stated above with respect to claim 10, see at least Raghunathan: col. 10, lines 38-50)
	However, Raghunathan and Gupta do not teach …use the anonymized first data field during the given transaction without de- anonymizing the anonymized first data field.
	Stack, directed to systems and methods for providing anonymized user profile data and thus in the same field of endeavor, teaches … use the anonymized first data field during the given transaction without de- anonymizing the anonymized first data field. (By disclosing, the BID (bureau ID derived by encrypting, through for example a forward encrypting hash algorithm such as SHA) is then used as the connecting key between the disparate data sets from the advertiser 104's member and segment data and those of the portal or publisher 106. In particular, the MDA 110 of the portal or publisher 106 uses the BIDs (without de-anonymizing) to join or match the incoming data (from the advertiser 104) with those from the member database 116 of the portal or publisher 106. Although not shown in FIG. 1, the same BID match process can be used to match data between an advertiser and an ad network as well. Thus, the matching is done such a way any non-matched data of the advertiser remains confidential and not revealed to the publisher or portal. See at least Stack: paragraph(s) [0029] & [0037])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Raghunathan and Gupta to incorporate the systems and methods for providing anonymized user profile data teachings of Stack for the benefit of facilitating businesses' ability to connect with each other's data in real time or batch mode and in a secure manner that de-personalizes 

Response to Arguments
In response to applicant’s argument that Claim 1 specifically calls for a transformation of a first interface source code file to an executable interface code using the specific techniques recited in the claim, it is noted that considering the high-level of generality of recitations of indicator, interface source code file, and executable interface code, the “specific techniques for a transformation of a first interface source code file to an executable interface code” cannot be located. The indicator is added to the first interface source code file, a modified interface source code file is produced based on the adding of the indicator to the first interface source code file, and the executable interface code is generated based on the modified interface source code file. No technical details is provided so as to integrate the abstract idea into a practical application. Also, it is noted that the examiner refers to the Specification in the process of interpretation of claim language under the broadest reasonable interpretation (BRI). 
In response to applicant’s argument that the "browsers and other applications" mentioned in column 6, lines 63-64, of Raghunathan cannot be the "first interface source code file" of claim 1, since nowhere in Raghunathan is there any teaching or hint that its browsers and applications are modified by adding, to the first interface source code file, an indicator associated with the first data field, where the modifying of the first interface source code file produces a modified interface source code file that includes the indicator, and where an executable interface code generator generates an executable interface code based on the modified interface source code file, it is noted that Raghunathan teaches that the communications may be from a browser on the through user interfaces such as those provided by browsers and other applications and that a client computing device 320 may also have a workbench module 322 provided thereon configured to allow a user to initialize or modify data masking techniques (See at least Raghunathan: col. 6, line 38 through col. 7, line 8). Also, it is noted that HTML or XML can be a source code and an executable code, especially with the high-level of generality of recitations of indicator, interface source code file, and executable interface code.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moraes et al (US 20050033777 A1) teaches tracking, recording and organizing changes to data in computer systems, including configuration file and configuration module.
Symonds et al. (US 7167924 B1) teaches financial transaction processing system and method, including that the user's configuration changes the underlying database relationships so the system changes its operation to conform to the changes input through the graphical user interface, and that the raw message data is often transformed or converted to another format or value in accordance with the field map table records.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY C LEE whose telephone number is (571)272-3309.  The examiner can normally be reached on Monday-Friday 7:30-5pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.C.L./Examiner, Art Unit 3685                                                                                                                                                                                                        

/OLUSEYE IWARERE/Primary Examiner, Art Unit 3687